DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 31-32 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/10/2021.
Claim Objections
Claim 14 objected to because of the following informalities:  
Claim 14 is dependent on claim 16 which is not a preceding claim (see MPEP § 608.01(n)IV). This objection is appropriate because the Office may reasonably suspect that the claim dependency in claim 14 is a typo, however, Applicant may clarify if claim 14 is truly meant to depend from claim 16.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
generally intersect the weld bead line” in claim 11 is a relative term which renders the claim indefinite. The term “generally intersect” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Axes either intersect or do not intersect, so it is not clear what would be the metes and bounds for “generally intersects.” For the purpose of examination, the limitation will be interpreted as –minor axis aligned to intersect…the weld bead line--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-22, and 24-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denney (US 20130327749 A1) in view of Clark (US 6989507 B2).
Regarding claim 1, Denney discloses a welding system (welding system, title) for creating a weld bead (weld bead, par. 63) on a workpiece (workpieces are joined, abstract) comprising; 
a radiant energy source (laser beam 110) creating a radiant energy beam defining a beam axis (laser beam has a beam axis, Fig. 1), 

a weld torch (contact tube 160, Fig. 1) for guiding the wire to a weld bead area of the workpiece, the weld torch orienting the wire such that the wire portion is positioned to at least partially intersect with the radiant energy beam along the beam axis (energy source heats and melts the filler wire, par. 47, Fig. 10B where you can see that the laser beam can be partially incident on the wire).
Denney does not disclose wherein the weld torch orienting the wire such that the wire portion having a relatively large radius of curvature is positioned to at least partially intersect with the radiant energy beam.
Clark discloses laser deposition on a wire wherein it is desirable to have a wire with a non-circular cross section (Fig. 3-8) where the laser focal point is on the wire’s surface that has the larger radius of curvature since it allows the laser to more consistently heat and melt the wire (Col 4 lines 19-30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denney to incorporate the teachings of Clark and have the wire oriented such that the laser focal spot is on the wire’s surface with the larger 
Regarding claim 16, Denney in view of Clark discloses a welding system in accordance with claim 1, wherein the beam axis is an optical beam axis (laser beam has a beam axis, Fig. 1; additionally, there is no patentable difference between the beam axis of a radiant energy source and an optical beam axis; one of ordinary skill in the art would understand that the beam axis of a radiant energy source is equivalent to an optical beam axis). 
Clark further discloses wherein the weld torch orients the wire such that the wire portion having the relatively large radius of curvature defines a tangent plane position to intersect the beam axis (it is desirable to have a wire with a non-circular cross section (Fig. 3-8) where the laser focal point is on the wire’s surface that has the larger radius of curvature since it allows the laser to more consistently heat and melt the wire (Col 4 lines 19-30). This orientation allows the tangent plane of the large radius of curvature of the wire’s surface to intersect with the laser beam axis).
Regarding claim 2 and 17, Denney in view of Clark discloses further comprising the radiant energy source is provided in the form of a laser source (energy source can be a laser device, par. 5).
Regarding claim 3 and 18, Denney in view of Clark discloses further comprising the radiant energy source is further oriented such that the radiant energy beam further interacts with the workpiece along an area for the weld bead (Fig. 10B, where the laser beam overlaps with the wire and the workpiece).
Regarding claim 4 and 19, Denney in view of Clark discloses further comprising the non-round cross-sectional shape is one of elliptical or nearly elliptical (one of ordinary skill in the art would understand that the term “nearly” in “nearly elliptical” does not make the limitation 
Regarding claim 5 and 20, Denney in view of Clark discloses further comprising the non-round cross-sectional shape has a perimeter section which is defined by a straight line or a generally straight line (filler wire can have the shape of a polygon, par. 116; where the broadest reasonable interpretation of a polygon can include a rectangle; the term “generally” in “generally straight line” is not a relative term since one of ordinary skill in the art would be able to understand that the requisite degree of “generally straight” for the cross-sectional perimeter of wires).
Regarding claim 6 and 21, Denney in view of Clark does not disclose welding system in accordance with claim 1 further comprising the wire non-round cross-sectional shape is formed by the wire having a first round cross- sectional shape through a forming device having a pair of opposed rollers.
Clark further discloses rollers (92) which form the original wire (where the original wire is round, Col 3 lines 23-24) into a flatter cross-section (Fig. 9, Col 5, lines 49-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denney in view of Clark to incorporate the teachings of Clark and have the wire formed by rollers. Doing so would have the benefit of creating a non-round cross-sectional shaped wire.
Regarding claim 7 and 22, Denney in view of Clark discloses further comprising the longitudinal axis of the wire forms an oblique angle to the optical beam axis (Fig. 10B, longitudinal axis of the wire forms an oblique angle with the laser beam’s axis 110).
Regarding claim 9 and 24, Denney in view of Clark, where Denney further discloses an embodiment which supplements the welding system in accordance with claim 1 and 16 (par. 119), further comprising the wire is energized with an electric current and conducts the electric current through the workpiece (hot wire welding where the current flows through the wire to the workpiece, Fig. 11A, par. 118-119).
Regarding claim 10 and 25, Denney in view of Clark discloses further comprising the weld torch providing a shielding gas flow for the weld bead (shielding gas system may be used, par. 162).
Regarding claim 11 and 26, Denney in view of Clark discloses further comprising the laser source and the torch are advanced along the workpiece to define a weld bead line (wire feeder feeds the wire towards the weld pool while the wire feeder moves along the workpiece, par. 39 and 40) and 
the wire cross-section defining a minor axis and a minor axis (filler wire can have the shape of a ellipse, par. 116; where the cross-section of an ellipse will have a major axis and minor axis), 
the minor axis aligned to intersect or generally intersect the weld bead line or the beam axis (laser focal point is on the wire’s surface that has the larger radius of curvature, where in the example of an elliptical cross-section the minor axis would intersect with the beam axis, Col 4 lines 19-30, Clark).
Regarding claim 12 and 27, Denney in view of Clark discloses further comprising the radiant energy beam axis is caused to sweep laterally with respect to the wire as the wire is advanced toward the weld bead (laser beam 110 sweeps back and forth across the weld pool, Fig. 16B; where it is understood that this sweeping motion occurs while the wire is fed towards the weld pool as shown in Fig. 15, par. 158).
Regarding claim 13 and 28, Denney in view of Clark discloses further comprising the weld torch causing the wire to be advanced toward the weld bead as the torch is moved along a weld bead line along the workpiece (wire feeder feeds the wire towards the weld pool while the wire feeder moves along the workpiece, par. 39 and 40).
Regarding claim 14, Denney in view of Clark discloses a welding system in accordance with claim 16, further comprising the weld torch orienting the wire in an adjustable orientation with respect to the weld bead line (wire feeder feeds the wire towards the weld pool, where the broadest reasonable interpretation of adjustable orientation includes orientating the wire in its longitudinal direction, par. 39 and 40).
Regarding claim 29, Denney in view of Clark discloses a welding system in accordance with claim 28, further comprising the weld torch orienting the wire in an adjustable orientation with respect to the weld bead line (wire feeder feeds the wire towards the weld pool, where the broadest reasonable interpretation of adjustable orientation includes orientating the wire in its longitudinal direction, par. 39 and 40).
Regarding claim 15 and 30, Denney in view of Clark discloses further comprising a cross-section of the wire defining a major axis and a minor axis with the major axis having a larger dimension than the minor axis (filler wire can have the shape of a ellipse, par. 116; where the cross-section of an ellipse will have a major axis and minor axis with the major axis having a larger dimension than the minor axis)
Claims 8 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denney in view of Clark as applied to claim 1 and 16 above, and further in view of Giese (US 20170368637 A1).
Regarding claim 8 and 23, Denney in view of Clark does not disclose comprising a plurality of the radiant energy sources presenting radiant energy beams defining separate 
Denney further discloses an embodiment comprising a plurality of the radiant energy sources presenting radiant energy beams defining separate optical beam axes (Fig. 10A with a two laser), the plurality of radiant energy sources oriented such that the separate optical beams are at least partially incident on the wire (Fig. 10A embodiment can have just a single wire, par. 107).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denney in view of Clark to incorporate the further teachings of Denney and have two lasers with a single wire. Doing so would have the benefit of welding a v-joint (par. 106, Denney)
Denney in view of Clark does not disclose the plurality of radiant energy sources oriented such that the separate optical beams are at least partially incident on the wire.
Giese discloses multiple laser beams incident on a non-circular wire (Fig. 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denney in view of Clark to incorporate the teachings of Giese and have both laser beams be focused on a single wire. Doing so would have the benefit of generating a wide path weld (par. 33, Giese)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMPSON A CHEN/               Examiner, Art Unit 3761                                                                                                                                                                                         

/JOHN J NORTON/
Primary Examiner, Art Unit 3761